Citation Nr: 1420722	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-43 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to February 9, 2012, for generalized anxiety disorder. 

2.  Entitlement to a disability rating greater than 10 percent from February 9, 2012, for generalized anxiety disorder.

3.  Entitlement to a compensable initial disability rating for residuals of a right hand injury.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to May 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for both disabilities on appeal, evaluating the anxiety as 10 percent disabling and the hand disability as noncompensable.  During the course of the appeal, in July 2012, a Decision Review Officer decision increased the anxiety rating to 30 percent prior to February 9, 2012, but reestablished the 10 percent rating from February 9, 2012 forward.   

In addition to the paper claims file, the Board has also reviewed the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The Court of Appeals for Veterans Claims has held that a request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran stated that he is not working due to his service-connected right hand condition, and his right hand problems undermine his ability to perform tasks as a mechanic.  See December 2009 notice of disagreement.  Also, the Veteran indicated that he was receiving Social Security disability benefits because he was unable to work due to his service-connected anxiety.  See December 2011 VA treatment record.  The Board finds that this is cogent evidence of unemployability, and therefore the Board has jurisdiction over this matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his symptoms of residuals of a right hand injury and generalized anxiety disorder are worse than currently evaluated.  See December 2009 notice of disagreement.  

The Veteran was last afforded VA examination regarding the disabilities on appeal in October 2008.  The Board notes that the October 2008 VA examination diagnosed the Veteran with "anxiety to be evaluated by MHC comp and pen exam," but no subsequent VA psychiatric examination was performed.  VA examination for generalized anxiety disorder and residuals of the right hand injury was scheduled for September 2010, and a VA psychiatric examination was scheduled for June 2012.  However, these examinations were canceled because the notifications of examination were undelivered.  Because the Veteran has not been afforded a VA psychiatric examination that provides sufficient information to render evaluation of the generalized anxiety disorder, and the Veteran was last afforded VA examination of the right hand over three years ago and has alleged a worsening, a new examination is warranted to determine the current nature and severity of the residuals of a right hand injury and generalized anxiety disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that in addition to the service-connected generalized anxiety disorder, the Veteran is also diagnosed with psychotic disorder, psychosis, panic disorder without agoraphobia, adjustment disorder with anxiety, major depressive disorder; and posttraumatic stress disorder (PTSD).  See e.g., May 2012, November 2010 and July 2010 VA treatment records; March 2009 and July 2008 service treatment records.  Because the Veteran has both service-connected and nonservice-connected psychiatric disabilities, an opinion should be obtained as to whether the Veteran's symptoms may be attributed to either his generalized anxiety disorder or his nonservice-connected psychiatric disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Further, prior to certification of the appeal to the Board, the Veteran was afforded a VA medical examination in January 2011 that showed increased limitation of motion of the right wrist since the October 2008 examination and diagnosed the Veteran with degenerative and post-traumatic joint disease of the right wrist associated with the Veteran's in-service right hand injury.  The RO has not reviewed and considered the January 2011 examination for purposes of evaluation of the residuals of a right hand injury.  See July 2012 supplemental statement of the case.  Because the January 2011 VA examination shows residuals of a right hand injury that have not been considered by the RO, remand of this issue is warranted for the RO to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A (West 2013); 38 C.F.R. § 3.159(c) (2013).

The Veteran indicated that he was receiving Social Security disability benefits because he was unable to work due to his anxiety/ depression.  See December 2011 VA treatment record.  Thus, records from the Social Security Administration should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he provide information as to any outstanding treatment records, specifically to include the following:

(a) records from The Vet Center from October 2011.

(b) any records since May 2009 from the following:

(1) Connecticut Behavioral Health Associates; 

(2) Counselor M. T. M. C.-C. in Newington, CT; 

(3) Comprehensive Pain and Headache Treatment Centers; 

(4) Neurology Associates; and

(5) Orthopedic Associates of Middleton.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file.

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Obtain any VA treatment records from June 2012 to present.

5. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6. After the above development has been conducted, schedule the Veteran for a VA examination to determine the following:

(a) the current nature and severity of the generalized anxiety disorder.

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected generalized anxiety disorder and the nonservice-connected psychiatric disorders (e.g., psychotic disorder, psychosis, panic disorder without agoraphobia, adjustment disorder with anxiety, major depressive disorder, and PTSD).  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

(b) the current nature and severity of the residuals of a right hand injury.  The examiner should perform all necessary procedures, to include range of motion testing of the right hand and wrist, and neurological testing.

The examiner should set forth the extent of any functional loss present for the service-connected residuals of a right hand injury due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

The examiner is asked to evaluate any scars associated with the service-connected right hand injury.

(c) the functional impacts the Veteran's service-connected disabilities have on his abilities as they relate to functioning in a work like setting.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

7. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and TDIU and furnish the Veteran and his representative a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



